Citation Nr: 0316729	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-08 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of an injury to the right wrist, with neurological 
involvement, currently evaluated as 20 percent disabling.   


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

John D. Rodriguez, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
January 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating action of the RO.  The 
veteran was sent a notice of this decision in October 2000.  
The veteran submitted a notice of disagreement (NOD) in 
November 2000.  A statement of the case was issued to the 
veteran in June 2001.  A substantive appeal was received from 
the veteran in October 2001.

In November 2001, the veteran testified during a hearing 
before RO hearing personnel; a transcript of that hearing is 
of record,


REMAND

In a December 2001 letter to the veteran, the RO requested 
that he clarify his choice as to the type of personal hearing 
he requested.  The veteran was informed that if he did not 
respond within 30 days from the date of the letter, the RO 
would assume that he wished to have a hearing before the 
Travel Section of the Board at the RO.  The veteran did not 
respond to this letter; however, such a hearing has not yet 
been held.  Moreover, since such hearings are scheduled by 
the RO, the Board must remand the case to the RO for that 
purpose, to ensure full compliance with due process 
requirements.  See 38 C.F.R. § 20.704 (2002).

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should take the necessary steps to 
schedule the veteran for a Travel Board 
hearing.  Unless the veteran indicates a 
desire to withdraw the outstanding 
hearing request (preferably, in a signed 
writing), the hearing should be held, and 
the claims file thereafter transferred to 
the Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

